VAN−099 Order Continuing Confirmation Hearing − Rev. 03/12/2019

                             UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF NORTH CAROLINA
                                                        Wilmington Division

IN RE:
Fabio Alicea                                                      CASE NO.: 19−02902−5−SWH
( debtor has no known aliases )
801 Unit 1 Blanche Ave                                            DATE FILED: June 26, 2019
Carolina Beach, NC 28428
                                                                  CHAPTER: 13

Sarah J Zabek
 ( debtor has no known aliases )
801 Unit 1 Blanche Ave
Carolina Beach, NC 28428



                                    ORDER CONTINUING CONFIRMATION HEARING

IT IS ORDERED that the hearing on confirmation is continued.

DATE:          Wednesday, November 13, 2019
TIME:          10:30 AM
PLACE:         Alton Lennon Federal Building, 2 Princess Street, Wilmington, NC 28401



The movant must transmit a copy of this order to all creditors, and a certificate of service must be filed
with the court within three (3) days evidencing service.



DATED: September 16, 2019

                                                                     Stephani W. Humrickhouse
                                                                     United States Bankruptcy Judge
